Name: Commission Regulation (EEC) No 3498/88 of 9 November 1988 amending Regulations (EEC) No 391/68 and (EEC) No 1092/80 in respect of conditions that must be met in the pigmeat sector for intervention buying in and the grant of aid to private storage
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  trade policy;  agricultural structures and production
 Date Published: nan

 Important legal notice|31988R3498Commission Regulation (EEC) No 3498/88 of 9 November 1988 amending Regulations (EEC) No 391/68 and (EEC) No 1092/80 in respect of conditions that must be met in the pigmeat sector for intervention buying in and the grant of aid to private storage Official Journal L 306 , 11/11/1988 P. 0032 - 0033 Finnish special edition: Chapter 3 Volume 27 P. 0201 Swedish special edition: Chapter 3 Volume 27 P. 0201 Special edition in Czech Chapter 03 Volume 08 P. 147 - 148 Special edition in Estonian Chapter 03 Volume 08 P. 147 - 148 Special edition in Hungarian Chapter 03 Volume 08 P. 147 - 148 Special edition in Lithuanian Chapter 03 Volume 08 P. 147 - 148 Special edition in Latvian Chapter 03 Volume 08 P. 147 - 148 Special edition in Maltese Chapter 03 Volume 08 P. 147 - 148 Special edition in Polish Chapter 03 Volume 08 P. 147 - 148 Special edition in Slovakian Chapter 03 Volume 08 P. 147 - 148 Special edition in Slovenian Chapter 03 Volume 08 P. 147 - 148Commission Regulation (EEC) No 3498/88of 9 November 1988amending Regulations (EEC) No 391/68 and (EEC) No 1092/80 in respect of conditions that must be met in the pigmeat sector for intervention buying in and the grant of aid to private storageTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat [1], as last amended by Regulation (EEC) No 3906/87 [2], and in particular Article 5 (4) thereof,Whereas intervention and private storage are designed to enable products to be withdrawn temporarily from a market suffering disequilibrium with a view to their resale as soon as the market situation has improved; whereas, accordingly, products offered for intervention or stored must be suitable, according to case, for human or animal consumption;Whereas Council Regulation (Euratom) No 3954/87 of 22 December 1987 laying down the maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency [3] specifies the procedure to be followed in cases of radiological emergency for the determination of levels of radioactive contamination which foodstuffs and feedingstuffs must comply with if they are to be offered for sale; whereas, consequently, agricultural products in which such radioactive contamination levels are exceeded may be neither bought in nor placed under a storage contract;Whereas Article 3 of Council Regulation (EEC) No 1707/86 of 30 May 1986 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station [4], as last amended by Regulation (EEC) No 624/87 [5], sets maximum permitted levels of radioactivity; whereas, following the expiry of Regulation (EEC) No 1707/86, the same maximum permitted levels were included in Article 3 of Council Regulation (EEC) No 3955/87 [6] superseding it; whereas agricultural products exceeding the maximum permitted levels cannot be regarded as of sound and fair merchantable quality;Whereas it has been ascertained that as a result of the accident mentioned above, some Community agricultural production has undergone, to varying degrees, radioactive contamination; whereas it should be made clear that agricultural products of Community origin exceeding the values fixed in Article 3 of Regulation (EEC) No 3955/87 may be neither bought in nor placed under a storage contract;Whereas Article 5 of Commission Regulation (EEC) No 391/68 [7], as last amended by Regulation (EEC) No 4160/87 [8], lays down the conditions under which pigmeat may be bought in; whereas Article 2 of Commission Regulation (EEC) No 1092/80 [9], as last amended by Regulation (EEC) No 201/85 [10], lays down conditions for the conclusion of storage contracts for that product; whereas those conditions should be clarified; whereas those Regulations should be amended accordingly;Whereas the degree of radioactive contamination of foodstuffs following a radiological emergency situation varies with the characteristics of the accident and the type of products; whereas the decision as to the need to carry out monitoring and on the controls themselves must accordingly be adapted to each situation and must take account, for example, of the characteristics of the regions, the products and the radionuclides concerned;Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. The following point (d) is hereby added to Article 5 (2) of Regulation (EEC) No 391/68:"(d) exceeding the maximum levels of radioactivity permitted under Community regulations. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power-station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 []. The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75."2. The following is hereby added as the second subparagraph to Article 2 (2) of Regulation (EEC) No 1092/80:"Also, no products the radioactive content of which exceeds the maximum levels permitted under Community regulations may be the subject of a storage contract. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl nuclear power-station shall be those fixed in Article 3 of Council Regulation (EEC) No 3955/87 [*] OJ No L 371, 30. 12. 1987, p. 14.. The level of radioactive contamination of the product shall be monitored if the situation so requires and during the period necessary only. Where necessary, the duration and scope of the controls shall be determined in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 1988.For the CommissionFrans AndriessenVice-President[1] OJ No L 282, 1. 11. 1975, p. 1.[2] OJ No L 370, 30. 12. 1987, p. 11.[3] OJ No L 371, 30. 12. 1987, p. 11.[4] OJ No L 146, 31. 5. 1986, p. 88.[5] OJ No L 58, 28. 2. 1987, p. 101.[6] OJ No L 371, 30. 12. 1987, p. 14.[7] OJ No L 80, 2. 4. 1968, p. 5.[8] OJ No L 392, 31. 12. 1987, p. 46.[9] OJ No L 114, 3. 5. 1980, p. 22.[10] OJ No L 23, 26. 1. 1985, p. 19.[] OJ No L 371, 30. 12. 1987, p. 14.--------------------------------------------------